ORDER

PER CURIAM.
Kristine Klinker appeals from the trial court’s judgments terminating her parental rights to T.R.J. (hereinafter Terry), T.L.J. (hereinafter Thomas), and T.J. (hereinafter Trevor). We have reviewed the briefs of the parties and the record on appeal and conclude that the trial court’s judgments are supported by substantial evidence. In re K.A.W., 133 S.W.3d 1, 11 (Mo.banc 2004). An extended opinion would have no precedential value. We have, however, provided a memorandum setting forth the reasons for our decision to the parties for their use only. We modify the trial court’s judgment terminating Appellant’s parental rights to Thomas to correct each misnomer of Thomas; and we modify the trial court’s judgment terminating Appellant’s parental rights to Trevor to correct each misnomer of Trevor. We affirm the judgments, as modified, pursuant to Missouri Rule of Civil Procedure 84.16(b).